—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about April 12, 1999, which denied the motion of third-party defendant Ramp Chevrolet, Inc. for summary judgment dismissing the third-party complaint, unanimously affirmed, with costs.
The motion court properly relied upon the statements of defendant and third-party plaintiff Lee Belli in denying the motion. Although Belli’s statements, as reported in the testimony of plaintiff Caligiuri, were hearsay, they were properly considered by the motion court since they constitute “admissions” by a party to a material fact at issue (see, Reed v McCord, 160 NY 330, 341). Belli’s “admissions” were attributable not only to Belli but to defendant AAA-1 as well, since Belli, an agent and employee of AAA-1, made the subject admissions while engaged in an activity within the scope of his agency authority (see, e.g., Loehner v Simons, 223 AD2d 533, 534). Concur — Ellerin, P. J., Williams, Lerner, Rubin and Saxe, JJ.